CONTIUED EXAMINATION UNDER 37 C.F.R. §1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2021 has been entered.

DETAILED ACTION
The United States Patent & Trademark Office appreciates the response filed for the current application that is submitted on 1/14/2021. The United States Patent & Trademark Office reviewed the following documents submitted and has made the following comments below.

Amendment
Applicant submitted amendments on 1/14/2021. The Examiner acknowledges the amendment and has reviewed the claims accordingly.

Applicant Arguments:
In regards to Argument 1, Applicant/s state/s Wang, Wheeler, and Lee does not on the amended claims, therefore, the rejection of 35 U.S.C. 103 should be removed.

Examiner’s Responses:
In response to Argument 1, Applicant’s arguments, see Remarks, filed 1/14/2021, with respect to the rejection(s) of claim(s) 1-9, 11-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Allowable Subject Matter
Claims 1-9, 11-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Claims 1-9, 11-20 are allowed since the closest prior arts are Wang et al (U.S. Patent Pub. No. 2018/0232583, hereafter referred to as Wang) in view of Wheeler et al (U.S. Patent Pub. No. 2019/0120947, hereafter referred to as Wheeler) in view of Lee et al (U.S. Patent Pub. No. 2019/0340775, hereafter referred to as Lee), Zermas (U.S. Patent Pub. No. 2018/0074203). 
However, when looking at all the available prior arts, none teach that a communication interface configured to receive point cloud data of a scene captured by a LiDAR; a storage configured to store the point cloud data; and at least one processor, configured to: detect at least one obstructing object from the point cloud data using a neural network comprising at least a threshold number of layers to segment the point cloud data by identifying segments of pixels in the point cloud data corresponding to the at least one obstructing object, wherein the at least one obstructing object obstructs a portion of the scene from the LiDAR; position at least one hole corresponding to the obstructed portion of the scene in the point cloud data of the scene based on separating point cloud data corresponding to the at least one obstructing object form the point cloud data of the scene. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Drawings
The drawings were received on 12/28/2018. The drawings are acceptable.

Information Disclosure Statement
The Information Disclosure Statement filed have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms.). The Examiner has considered all the items on the IDS.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ONEAL R MISTRY/
Examiner, Art Unit 2665